Citation Nr: 1522349	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right hip degenerative joint disease (right hip disability).

2.  Entitlement to a rating in excess of 40 percent for service-connected left hip degenerative joint disease (left hip disability), to including a rating in excess of 10 percent prior to April 18, 2013.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Mary Long, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  

Additionally, the Board notes that the Veteran did not file a substantive appeal regarding the issue of entitlement to an increased rating for his service-connected left hip disability.  However, due to concerns of a due process error, discussed below, at the January 2014 hearing the undersigned VLJ took jurisdiction of this issue and received relevant testimony.  Accordingly, entitlement to an increased rating for the Veteran's left hip disability is before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

 The Veteran is seeking entitlement to increased ratings for his service-connected bilateral hip disabilities, as well as entitlement to service connection for bilateral ankle disabilities.  As will be discussed, all four of these matters require remand for additional development.

First, the Veteran was provided with a VA examination in April 2013 regarding his service-connected bilateral hip disabilities.  However, the report from this examination includes substantial inaccuracies regarding the Veteran's relevant medical history.  Most notably, the examiner indicated the Veteran had a history of bilateral hip replacements.  However, during his January 2014 hearing the Veteran testified he has never undergone hip replacement surgery in either leg.  Because of these errors, the April 2013 examination is inadequate, and remand is required for an additional VA examination.

The Board notes that the Veteran's currently assigned higher 40 percent rating for his service-connected left hip disability was assigned following the results of the inadequate April 2013 VA examination.  Accordingly, upon remand the AOJ should also follow all procedural requirements and evaluate whether the increased rating was assigned in error.

Second, regarding his claims for service connection for a bilateral ankle disorder, the Veteran's attorney submitted an opinion from a private physician.  That opinion appears to have been based on the Veteran's history, including, in part, a history of edema and swelling of the legs beginning after service.  Because of this opinion, the following development is needed.  The first VA outpatient records in the file are dated in 2001; a request should be made for any records prior to that date so a complete medical history is available.  Also, since it does not appear that the physician reviewed the Veteran's medical history when rendering this opinion, a VA examination is needed.

Finally, at the hearing, it was discussed that the most recent VA outpatient records in the file were dated in 2013, and the Veteran was given sixty days to submit additional evidence.  Although additional evidence was received during this period, it does not appear that the VA records were obtained.  Also, upon further review, the most recent records are dated in November 2012.  Accordingly, the Board finds a request for these records should be made. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient records from the Muskogee/Oklahoma City VAMC from 1991 to 2002.  Since part of this time period pre-dates computerized medical records, a search must be made of archived or retired paper medical records, and negative responses are required if no records are found. 

2.  Obtain the Veteran's outpatient records from the Muskogee/Oklahoma City VAMC from November 2012 to the present.

3.  Only after obtaining as many of the Veteran's VA records as are available, then provide the Veteran with a VA examination of the hips and ankles. 

With respect to the ankles, after reviewing any documentation as to the Veteran's medical history, then the examiner should provide an opinion as to whether it is at least as likely as not that these conditions are related to service.  Please see the February 2014 report from Dr. Ellis.

4.  Then, readjudicate the issues on appeal based on the entirety of the evidence.  If the appeals are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




